107 F.3d 876
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.ST. PAUL FIRE AND MARINE INSURANCE COMPANY;  North StarTransport, Inc., a Minnesota corporation,Plaintiffs-Appellees,v.ACCEPTANCE INSURANCE COMPANY, a Nebraska corporation;Defendant-Appellant,John CLEAR, Defendant.
Nos. 96-1939MN, 96-2449.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 14, 1997.Filed Feb. 21, 1997.

Appeals from the United States District Court for the District of Minnesota.
Before McMILLIAN, JOHN R. GIBSON, and FAGG, Circuit Judges.
PER CURIAM.


1
Acceptance Insurance Company (Acceptance) appeals from adverse decisions in this diversity-based insurance coverage dispute.  Acceptance contends the district court lacked jurisdiction to grant declaratory relief.  Acceptance also contends the district court improperly submitted the fact-based coverage issue to a jury and erroneously ruled that Acceptance's policy provided primary coverage.  Finally, Acceptance attacks the award of attorney's fees and expenses and the reasonableness of the award.  Having considered the record and the parties' briefs, we find no error by the district court.  We also conclude that an extended discussion of the state law issues will serve no useful purpose.  We affirm.  See 8th Cir.  R. 47B.